___________

                                 No. 95-2002
                                 ___________


Kristan Standish,                   *
                                    *
           Appellant,               *
                                    *
      v.                            *
                                    * Appeal from the United States
Gerald Bommel; Dave Dobson;         * District Court for the
Michael Groose; Barbara             * Western District of Missouri.
Schriro; George Lombardi; Elmer     *
Wankum; Earl Halderman; Vernon      *         [PUBLISHED]
Taylor,                             *
                                    *
           Appellees.               *
                               ___________

                    Submitted:   February 21, 1996

                        Filed:   April 19, 1996
                                 ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.


     Kristan Standish, a former inmate at the Jefferson City Correctional
Center (JCCC), filed this 42 U.S.C. § 1983 action alleging that defendant
prison officials violated his Eighth Amendment rights by subjecting him to
unconstitutional conditions of confinement.    Standish appeals the district
         1
court's grant of summary judgment in favor of defendants.      We affirm.




     1
      The HONORABLE SCOTT O. WRIGHT, United States District Judge
for the Western District of Missouri, adopting the report and
recommendation of the HONORABLE WILLIAM A. KNOX, United States
Magistrate Judge for the Western District of Missouri.
     Highlighting on appeal an issue he did not emphasize in the district
court, Standish argues that the district court erred in granting summary
judgment on his claim that defendants were deliberately indifferent to the
risk of fire in JCCC Housing Unit 5C ("HU 5C") because HU 5C had no smoke
detectors or water sprinklers, was inadequately ventilated, and lacked
sufficient emergency procedures.   We have held that the Eighth Amendment
deliberate indifference standard of Wilson v. Seiter, 501 U.S. 294, 302-03
(1991), applies to "safety conditions in the prison work place."    Warren
v. Missouri, 995 F.2d 130, 131 (8th Cir. 1993).   We likewise conclude that
it applies to prison conditions affecting fire safety.     However, not all
unsafe conditions are cruel and unusual punishment under the Eighth
Amendment.    First, to violate the Eighth Amendment, a condition must
"involve the wanton and unnecessary infliction of pain."         Rhodes v.
Chapman, 452 U.S. 337, 347 (1981).    That is, in this context, it must be
an objectively serious safety risk to the plaintiff inmate.     Second, the
condition, or the risk it creates, must be the product of defendants'
deliberate indifference; mere negligence does not violate the Eighth
Amendment.   See Wilson, 501 U.S. at 305.


     After careful review of the record, we conclude that Standish failed
to make a sufficient showing that defendants were deliberately indifferent
to serious risks of fire safety to withstand defendants' motion for summary
judgment.    The evidence showed that the only recent fires started when
inmates set fire to mattresses or bedding; that neither Standish nor anyone
else had been injured by smoke inhalation or fire; and that prison
officials had taken action to deal with fire hazards, for example, by
prohibiting smoking in HU 5C.   Thus, Standish's allegations did not rise
above mere negligence.


     The district court also properly granted summary judgment on the
other claim Standish presses on appeal, that HU 5C leaked in bad weather,
forcing him to move his mattress to the floor to stay




                                     -2-
dry.     See    Rhodes, 452 U.S.   at   349   (Constitution   does   not   mandate
comfortable prisons).       In addition, the district court did not abuse its
discretion in refusing to appoint counsel, see Abdullah v. Gunter, 949 F.2d
1032, 1035 (8th Cir. 1991), cert. denied, 504 U.S. 930 (1992), and did not
err in denying Standish's motions for sanctions.              Cf. Sylla-Sawdon v.
Uniroyal Goodrich Tire Co., 47 F.3d 277, 280 (8th Cir.) (district court has
great latitude regarding imposition of sanctions), cert. denied, 116 S. Ct.
84 (1995).


       Accordingly, we affirm.


       A true copy.


               Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-